Exhibit 10.1

 

SEVENTH AMENDMENT TO THE AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

THIS SEVENTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
dated as of May 6, 2020 (this “Agreement”) is entered into among The Providence
Service Corporation, a Delaware corporation (the “Borrower”), the Guarantors,
the Lenders party hereto and Bank of America, N.A., as Administrative Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, entered into that certain Amended and Restated Credit and
Guaranty Agreement dated as of August 2, 2013 (as amended by that certain First
Amendment and Consent dated as of May 28, 2014, by that certain Second Amendment
and Consent dated October 23, 2014, by that certain Third Amendment and Consent
dated September 3, 2015, by that certain Fourth Amendment and Consent dated
August 28, 2016, by that certain Fifth Amendment dated as of June 7, 2018, and
by that certain Sixth Amendment dated as of July 12, 2019, the “Credit
Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.      Amendments to Credit Agreement.

 

(a)     Section 1.01. The following definitions in Section 1.01 of the Credit
Agreement are hereby amended to read as follows:

 

“Aggregate Revolving A Commitments” means the aggregate amount of the Revolving
A Commitments of all the Lenders. The aggregate principal amount of the
Aggregate Revolving A Commitments in effect on the Seventh Amendment Effective
Date is ONE HUNDRED FIFTY-FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS
($154,500,000).

 

“Aggregate Revolving B Commitments” means the aggregate amount of the Revolving
B Commitments of all the Lenders. The aggregate principal amount of the
Aggregate Revolving B Commitments in effect on the Seventh Amendment Effective
Date is SEVENTY MILLION FIVE HUNDRED THOUSAND DOLLARS ($70,500,000).

 

“Applicable Rate” means with respect to Revolving Loans, the Term Loan, Swing
Line Loans, Letters of Credit Fees and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 7.02(a):

 

Pricing Tier

Consolidated Net

Leverage Ratio

Commitment

Fee

Letter of Credit

Fee

Eurocurrency

Rate Loans

Base Rate

Loans

1

> 2.75:1.0

0.500%

3.00%

3.00%

2.00%

2

< 2.75:1.0 but ≥ 2.00:1.0

0.375%

2.75%

2.75%

1.75%

3

< 2.00:1.0 but ≥ 1.50:1.0

0.350%

2.50%

2.50%

1.50%

4

< 1.50:1.0

0.350%

2.25%

2.25%

1.25%

 

1

--------------------------------------------------------------------------------

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with Section 7.02(a), then, upon the
request of the Required Lenders, Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Net Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Seventh Amendment Effective
Date to the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(a) for the first full fiscal
quarter ending after the Seventh Amendment Effective Date shall be determined
based upon Pricing Tier 2. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%, subject
to the interest rate floors set forth therein; provided that if the Base Rate
shall be less than 1.00%, such rate shall be deemed 1.00% for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.

 

2

--------------------------------------------------------------------------------

 

 

“Eurocurrency Base Rate” means:

 

(a)     for any Interest Period with respect to a Eurocurrency Rate Loan:

 

(i)     in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period) (“LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;

 

(ii)      in the case of a Eurocurrency Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid Rate
(“BBSY”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:30 a.m.
(Melbourne, Australia time) on the Rate Determination Date with a term
equivalent to such Interest Period;

 

(iii)     in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency (other than those specified above), the rate
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.08; and

 

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;

 

provided that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that, to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Base Rate shall be less than
1.00%, such rate shall be deemed 1.00% for purposes of this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 hereof
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Contract, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

“L/C Issuer” means with respect to a particular Letter of Credit, (a) Bank of
America, through itself or through one of its designated Affiliates or branch
offices, in its capacity as issuer of such Letter of Credits, or any successor
issuer thereof, (b) such other Lender selected by the Borrower pursuant to
Section 2.03(m) from time to time to issue such Letter of Credit (provided that
no Lender shall be required to become an L/C Issuer pursuant to this clause (b)
without such Lender’s consent), or any successor issuer thereof or (c) any
Lender selected by the Borrower (with the prior consent of the Administrative
Agent) to replace a Lender who is a Defaulting Lender at the time of such
Lender’s appointment as an L/C Issuer (provided that no Lender shall be required
to become an L/C Issuer pursuant to this clause (c) without such Lender’s
consent), or any successor issuer thereof. The term “L/C Issuer” when used with
respect to a Letter of Credit or the L/C Obligations relating to a Letter of
Credit shall refer to the L/C Issuer that issued such Letter of Credit.

 

“Maturity Date” means August 1, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

 

“Obligations” means with respect to the Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, and (b) all obligations of any Loan Party or a Subsidiary
owing to a Treasury Management Bank or a Swap Bank in respect of Secured
Treasury Management Agreements or Secured Swap Agreements, in the case of each
of clauses (a) and (b), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

 

4

--------------------------------------------------------------------------------

 

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party or any Subsidiary and any Swap Bank; provided, that for
any of the foregoing to be included as a “Secured Swap Agreement” on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Treasury Management Bank;
provided, that for any of the foregoing to be included as a “Secured Treasury
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Treasury Management Bank (other than the Administrative Agent or
an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

(b)     Section 1.01. The following definitions are hereby added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order to read as
follows:

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Applicable Currency” means Dollars or any Alternative Currency that bears
interest at a rate based on an Applicable Reference Rate, as applicable.

 

“Applicable Reference Rate” means, for any Eurocurrency Rate Loan denominated in
any LIBOR Quoted Currency, LIBOR, and for any Eurocurrency Rate Loan denominated
in Australian Dollars, BBSY.

 

5

--------------------------------------------------------------------------------

 

 

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s L/C Commitment on the Seventh Amendment Effective Date is set forth on
Schedule 2.03, or if an L/C Issuer has entered into an Assignment and Assumption
or has otherwise assumed a L/C Commitment after the Seventh Amendment Effective
Date, the amount set forth for such L/C Issuer as its L/C Commitment in the
Register maintained by the Administrative Agent. The L/C Commitment of an L/C
Issuer may be modified from time to time by agreement between such L/C Issuer
and the Borrower, and notified to the Administrative Agent.

 

“Letter of Credit Report” means a certificate substantially the form of Exhibit
P or any other form approved by the Administrative Agent.

 

“Notice of Additional L/C Issuer” means a certificate substantially the form of
Exhibit O or any other form approved by the Administrative Agent.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).

 

“Screen Rate” means the Applicable Reference Rate quote for an Applicable
Currency on the applicable screen page the Administrative Agent designates to
determine such Applicable Reference Rate for such Applicable Currency (or such
other commercially available source providing such quotations for such
Applicable Currency as may be designated by the Administrative Agent from time
to time).

 

“Seventh Amendment Effective Date” means May 6, 2020.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Successor Rate” has the meaning specified in Section 3.03(b).

 

“Successor Rate Conforming Changes” means, with respect to any Successor Rate
for an Applicable Currency, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice for such Applicable Currency (or, if the
Administrative Agent determines that adoption of any portion of such market
practice for such Applicable Currency is not administratively feasible or that
no market practice for the administration of such Successor Rate for such
Applicable Currency exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

 

6

--------------------------------------------------------------------------------

 

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

(c)        Section 1.01. The definitions of “LIBOR Successor Rate” and “LIBOR
Successor Rate Conforming Changes” in Section 1.01 of the Credit Agreement are
hereby deleted in their entirety.

 

(d)        Section 1.10. A new Section 1.10 is hereby added to the Credit
Agreement to read as follows:

 

1.10     Rates.

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Base Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rates (including, without
limitation, any Successor Rate) or the effect of any of the foregoing, or of any
Successor Rate Conforming Changes.

 

(e)     Section 2.02. The introductory paragraph in Section 2.02(f) is hereby
amended to read as follows:

 

(f)     The Borrower may at any time after the Seventh Amendment Effective Date,
from time to time, upon prior written notice by the Borrower to the
Administrative Agent, increase the Commitments (but not the Alternative Currency
Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit) by a maximum
aggregate amount of up to SEVENTY FIVE MILLION DOLLARS ($75,000,000) as follows:

 

(f)     Section 2.03. The first sentence in Section 2.03(a)(i) of the Credit
Agreement is hereby amended to read as follows:

 

7

--------------------------------------------------------------------------------

 

 

Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Revolving A Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving A Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower or its Subsidiaries pursuant to this Section
2.03 and any drawings thereunder; provided that only Bank of America shall be
permitted to issue any Letter of Credit denominated in an Alternative Currency;
provided, further, after giving effect to any L/C Credit Extension with respect
to any Letter of Credit, (u) the aggregate amount of the outstanding Letters of
Credit issued by an L/C Issuer shall not exceed its L/C Commitment, (v) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (w) the aggregate Revolving A Credit Exposure of any Lender shall
not exceed such Lender’s Revolving A Commitment, (x) the aggregate Outstanding
Amount of all Revolving B Loans and Letters of Credit denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit and (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.

 

(g)     Section 2.03. The first sentence in Section 2.03(i) of the Credit
Agreement is hereby amended to read as follows:

 

The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum agreed in writing between the Borrower and the L/C Issuer, computed on the
Dollar Equivalent of the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit).

 

(h)     Section 2.03. The following new Sections (l) and (m) are hereby added at
the end of Section 2.03 of the Credit Agreement to read as follows:

 

(l)     L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section 2.03, provide the
Administrative Agent a Letter of Credit Report, as set forth below:

 

(i)     reasonably prior to the time that such L/C Issuer issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);

 

(ii)     on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;

 

(iii)     on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;

 

8

--------------------------------------------------------------------------------

 

 

(iv)     on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

 

(v)     for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

 

(m)     Additional L/C Issuers. Any Lender hereunder may become an L/C Issuer
upon receipt by the Administrative Agent of a fully executed Notice of
Additional L/C Issuer which shall be signed by the Borrower, the Administrative
Agent and each L/C Issuer. Such new L/C Issuer shall provide its L/C Commitment
in such Notice of Additional L/C Issuer and upon the receipt by the
Administrative Agent of the fully executed Notice of Additional L/C Issuer, the
defined term L/C Commitment shall be deemed amended to incorporate the L/C
Commitment of such new L/C Issuer.

 

(i)     Section 2.06. The last sentence in Section 2.06(b) is hereby deleted.

 

(j)     Section 3.03. Section 3.03 of the Credit Agreement is hereby amended to
read as follows:

 

3.03     Inability to Determine Rates.

 

(a)     If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) (1) adequate and reasonable means do not exist for determining the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan and (2) the circumstances described in Section 3.03(b)(i) do not apply (in
each case with respect to this clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders or, in the case of an Alternative
Currency, the Required Revolving B Lenders determine that for any reason
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (or,
in the case of a determination by the Required Lenders or, in the case of an
Alternative Currency, the Required Revolving B Lenders, described in clause (ii)
of this Section 3.03(a), until the Administrative Agent upon instruction of the
Required Lenders or, in the case of an Alternative Currency, the Required
Revolving B Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in Dollars in the amount specified therein (in the
amount of the Dollar Equivalent thereof in the case of a request for a Borrowing
in an Alternative Currency).

 

9

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

 

(i)     adequate and reasonable means do not exist for ascertaining the
Applicable Reference Rate for an Applicable Currency for any requested Interest
Period, including, without limitation, because the Screen Rate for such
Applicable Currency is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)     the administrator of the Screen Rate for an Applicable Currency or a
Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which (x) the Applicable Reference Rate for an Applicable Currency or the
Screen Rate for an Applicable Currency shall no longer be made available, or
used for determining the interest rate of loans denominated in such Applicable
Currency or (y) the administrator of the Screen Rate for an Applicable Currency
will be insolvent, provided that, in each case, at the time of such statement,
there is no successor administrator that is satisfactory to the Administrative
Agent, that will continue to provide the Applicable Reference Rate for such
Applicable Currency after such specific date (such specific date, the “Scheduled
Unavailability Date”); or

 

(iii)     syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the Applicable Reference Rate for an Applicable Currency,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing the Applicable Reference Rate for the Applicable Currency
in accordance with this Section 3.03 with (x) in the case of Dollars, one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities syndicated in the U.S. and denominated in the Applicable
Currency for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar syndicated credit
facilities syndicated in the U.S. and denominated in the Applicable Currency for
such benchmarks, each of which adjustments or methods for calculating such
adjustments shall be published on one or more information services as selected
by the Administrative Agent from time to time in its reasonable discretion and
may be periodically updated (each, an “Adjustment;” and any such proposed rate,
a “Successor Rate”), and any such amendment shall become effective at 5:00 p.m.
on the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders (or, in the case of an Alternative
Currency, the Required Revolving B Lenders) have delivered to the Administrative
Agent written notice that such Required Lenders (or, in the case of an
Alternative Currency, the Required Revolving B Lenders) (A) in the case of an
amendment to replace the Applicable Reference Rate with respect to Eurocurrency
Rate Loans denominated in Dollars with a rate described in clause (x), object to
any Adjustment; or (B) in the case of an amendment to replace the Applicable
Reference Rate with respect to Eurocurrency Rate Loans denominated in the
Applicable Currency with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders (or, in the case of an Alternative Currency, the Required
Revolving B Lenders) shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such Successor Rate for the Applicable Currency
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such Successor Rate for such Applicable Currency shall be
applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

10

--------------------------------------------------------------------------------

 

 

If no Successor Rate has been determined for the Applicable Currency and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in each such Applicable Currency shall
be suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, (i) the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in each such affected Applicable Currency (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted each such request into a request for a
Borrowing of Base Rate Loans denominated in Dollars in the Dollar Equivalent of
the amount specified therein and (ii) (A) any outstanding affected Eurocurrency
Rate Loans denominated in Dollars will be deemed to have been converted into
Base Rate Loans at the end of the applicable Interest Period and (B) any
outstanding affected Eurocurrency Rate Loans denominated in an Alternative
Currency shall be prepaid at the end of the applicable Interest Period in full.

 

Notwithstanding anything else herein, any definition of a Successor Rate for any
currency shall provide that in no event shall such Successor Rate be less than
1.00% for purposes of this Agreement.

 

In connection with the implementation of a Successor Rate for any currency, the
Administrative Agent will have the right to make Successor Rate Conforming
Changes with respect to such currency from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such Successor Conforming
Changes for the Applicable Currency to the Lenders reasonably promptly after
such amendment becomes effective.

 

11

--------------------------------------------------------------------------------

 

 

(k)     Section 3.08. Section 3.08 of the Credit Agreement is hereby deleted in
its entirety.

 

(l)     Section 5.02. Section 5.02(a) of the Credit Agreement is hereby amended
to read as follows:

 

(a)     The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document shall (i) with respect
to representations and warranties that contain a materiality qualification, be
true and correct on and as of the date of such Credit Extension and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct or true and correct in all material respects, as applicable,
as of such earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01.

 

(m)     Section 6.29. Section 6.29 of the Credit Agreement is hereby amended to
read as follows:


6.29     Affected Financial Institutions.

 

No Loan Party is an Affected Financial Institution.

 

(n)     Section 9.01. Section 9.01(b)(ii) of the Credit Agreement is hereby
amended to read as follows:

 

(ii) Section 7.03(a), 7.05(a), 7.11 or Article VIII; or

 

(o)     Section 11.01. The introductory paragraph to Section 11.01 of the Credit
Agreement is hereby amended to read as follows:

 

Subject to Section 3.03(b), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and no amendment
or waiver of any provision of any Collateral Document shall be effective unless
in writing signed by the Administrative Agent (with the consent of the Required
Lenders) and the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, further, that

 

(p)     Section 11.01. The proviso following Section 11.01(d) of the Credit
Agreement is hereby amended to read as follows:

 

12

--------------------------------------------------------------------------------

 

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Administrative Agent Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender, (iii) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein,
(iv) the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders, and (v) the term
L/C Commitment may be amended pursuant to a fully executed (and delivered to the
Administrative Agent) Notice of Additional L/C Issuer.

 

(q)     Section 11.21. Section 11.21 of the Credit Agreement is hereby amended
to read as follows:

 

Section 11.21 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or the L/C Issuer that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender that is an Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an the applicable Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an Affected Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such Affected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of the applicable Resolution Authority.

 

(r)     Schedule 2.01 to the Credit Agreement is hereby deleted and replaced
with Schedule 2.01 attached hereto.

 

(s)     A new Schedule 2.03 is hereby added to the Credit Agreement in the form
of Schedule 2.03 attached hereto.

 

(t)     New Exhibits O and P are hereby added to the Credit Agreement in form of
Exhibits O and P attached hereto.

 

13

--------------------------------------------------------------------------------

 

 

2.     Conditions Precedent. This Agreement shall be effective upon the
satisfaction or waiver of the following conditions (the date of such
satisfaction or waiver of such conditions being herein referred to as the
“Seventh Amendment Effective Date”): (i) execution and delivery of counterparts
hereof by the Borrower, the Guarantors, the Lenders and the Administrative
Agent; (ii) receipt by the Administrative Agent of (x) copies of the
Organization Documents of each Loan Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable (or, to the
extent such Organization Documents have not been amended or modified since the
Closing Date (or such later date when such Organization Documents were delivered
to the Administrative Agent), a certification from a secretary or assistant
secretary of such Loan Party that no amendments or modifications to such
Organization Documents have been made since the Closing Date (or such later date
when such Organization Documents were delivered to the Administrative Agent)),
and certified by a secretary or assistant secretary of such Loan Party to be
true and correct as of the Seventh Amendment Effective Date, (y) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party and (z) good standings or similar certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing and in good standing its state
of organization or formation (to the extent the concept of good standing is
applicable to such Loan Party under the laws of such jurisdiction), in each case
dated as of a recent date; (iii) receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Seventh Amendment
Effective Date, and in form and substance reasonably satisfactory to the
Administrative Agent; (iv) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating the
Borrower is in compliance with the financial covenants set forth in Section 8.11
of the Credit Agreement after giving effect to the transactions occurring on the
Seventh Amendment Effective Date; (v) the Administrative Agent shall have
received, for the benefit of each Lender executing this Agreement (other than
the Exiting Lender), a fee equal to 0.20% of such Lender’s Revolving Commitment
and (vi) the Loan Parties having paid the reasonable and invoiced out-of-pocket
costs and expenses of the Administrative Agent, including, without limitation,
the reasonable and invoiced fees and expenses of Moore & Van Allen, PLLC.

 

3.     New Lender.

 

(a)     JPMorgan Chase Bank, N.A. (the “New Lender”) hereby agrees to provide a
Commitment in the amount set forth on Schedule 2.01 attached hereto and the
initial Applicable Percentage of the New Lender shall be as set forth therein.

 

14

--------------------------------------------------------------------------------

 

 

(b)     The New Lender (x) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 11.06(b)(iii) of the
Credit Agreement), (iii) from and after the Seventh Amendment Effective Date, it
shall be bound by the provisions of the Credit Agreement and the other Loan
Documents as a Lender thereunder and shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and the other
Loan Documents, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
7.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Agreement and to provide its Commitment, (v) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and to provide its
Commitment, and (vi) if it is a Foreign Lender, it has delivered any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the New Lender; and (y) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

(c)     Each of the Borrower and the Administrative Agent agrees that, as of the
date hereof, the New Lender shall (i) be a party to the Credit Agreement and the
other Loan Documents, (ii) be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents, and (iii) have the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents.

 

(d)     The applicable address, facsimile number and electronic mail address of
the New Lender for purposes of Section 11.02 of the Credit Agreement are as set
forth in the New Lender’s Administrative Questionnaire delivered by the New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
the New Lender in a notice to the Administrative Agent.

 

(e)     The Lenders’ Commitments and Loans under the Credit Agreement are hereby
assigned and reallocated among the Lenders, including the New Lender, without
recourse, representation or warranty, such that each of the Lenders, including
the New Lender, has a Commitment in the amount set forth on Schedule 2.01 and
holds its Applicable Percentage of the outstanding Loans. Notwithstanding
anything in the Credit Agreement or any other Loan Document to the contrary, all
assignments and reallocations of Loans and Commitments pursuant to this Section
3 shall be deemed to be assignments made subject to and in compliance with
Section 11.06 of the Credit Agreement (including, without limitation, the
‘Standard Terms and Conditions’ applicable to Assignments and Assumptions).

 

4.     Exiting Lender. The Commitments and outstanding Loans of HSBC Bank USA,
National Association (the “Exiting Lender”) under the Credit Agreement are
hereby assigned and reallocated among the other Lenders in the manner provided
in Schedule 2.01 attached hereto. After giving effect to this Agreement, the
Exiting Lender shall no longer (i) have any Commitments or outstanding Loans
under the Credit Agreement, (ii) be a Lender under the Credit Agreement or (iii)
have any rights or obligations with respect to being a Lender, except for those
that expressly survive termination of the Credit Agreement or termination of any
Commitments thereunder (including, without limitation, the terms and provisions
of Section 11.04 of the Credit Agreement). The Exiting Lender joins in the
execution of this Agreement solely for purposes of acknowledging and consenting
to the assignment and reallocation of its Commitments and Loans under the Credit
Agreement. Concurrently with the effectiveness of this Agreement, the Exiting
Lender shall have received payment in full for all outstanding Obligations owing
to it under the Credit Agreement. Notwithstanding anything in the Credit
Agreement or any other Loan Document to the contrary, all assignments and
reallocations of Loans and Commitments pursuant to this Section 4 shall be
deemed to be assignments made subject to and in compliance with Section 11.06 of
the Credit Agreement (including, without limitation, the ‘Standard Terms and
Conditions’ applicable to Assignments and Assumptions).

 

15

--------------------------------------------------------------------------------

 

 

5.     Miscellaneous.

 

(a)     The Credit Agreement, Security Agreement and Pledge Agreement and the
obligations of the Loan Parties thereunder and under the other Loan Documents
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms. This Agreement is a Loan Document.

 

(b)     Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

 

(c)     The Borrower and the Guarantors hereby represent and warrant as follows:

 

(i)     Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

(ii)     This Agreement has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

 

(iii)     No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement other than (A)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, that have already been obtained, taken, given or made and are in
full force and effect, (B) filings and recordings necessary to perfect and
continue certain Liens on the Collateral created by the Collateral Documents and
(C) recording of the transfer of registrations and applications for IP Rights
upon foreclosure.

 

(d)     The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are (i) with respect to
representations and warranties that contain a materiality qualification, true
and correct on and as of the date hereof and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects as of the date hereof with the same
effect as if made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date in which
case they shall be true and correct or true and correct in all material
respects, as applicable, as of such earlier date and (ii) no event has occurred
and is continuing which constitutes a Default or an Event of Default.

 

(e)     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract. This
Agreement and any other Loan Document may be executed and delivered by
electronic means (including electronic image, facsimile, “.pdf”, “.tif” and
“.jpeg”), and thereupon such agreement, certificate or instrument shall be
treated in each case and in all manner and respects and for all purposes as an
original agreement, certificate or instrument and shall be considered to have
the same binding legal effect as if it were an original manually-signed
counterpart thereof delivered in person. No party to this Agreement or any other
Loan Document shall assert the fact that electronic means were used to make or
deliver a signature, or the fact that any signature, agreement, certificate or
instrument was created, transmitted or communicated through the use of
electronic means, as a defense to the formation, effectiveness, validity or
enforceability of any such agreement, certificate or instrument.

 

16

--------------------------------------------------------------------------------

 

 

(f)     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

(g)     EACH PARTY HERETO AGREES AS SET FORTH IN SECTION 11.15 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:                                 THE PROVIDENCE SERVICE CORPORATION

 

By:     /s/ Kathryn Stalmack          

Name:      Kathryn Stalmack

Title:     Senior Vice President, General Counsel and Secretary

 

GUARANTORS:                             ProvADO TECHNOLOGIES, LLC

 

By:     /s/ Kathryn Stalmack          

Name:     Kathryn Stalmack

Title:     Secretary

 

LOGISTICARE SOLUTIONS, LLC

 

By:     /s/ Kathryn Stalmack          

Name: Kathryn Stalmack

Title:     Senior Vice President, General Counsel and Secretary

 

Health Trans, Inc.

Red Top Transportation, Inc.

 

By:     /s/ Kathryn Stalmack          

Name:     Kathryn Stalmack

Title:     Secretary

 

Ride Plus, LLC

 

By:     /s/ Kathryn Stalmack          

Name:     Kathryn Stalmack

Title:     Secretary

 

CIRCULATION, INC.

 

By:     /s/ Kathryn Stalmack          

Name:     Kathryn Stalmack

Title:     Secretary

 

[Signature Page to Seventh Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

administrative agent:        bank of america, n.a.,

as Administrative Agent

 

By:     /s/ Gavin Shak          

Name: Gavin Shak

Title: Assistant Vice President

 

[Signature Page to Seventh Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

LENDERS:                                      bank of america, n.a.,

as a Lender, Swing Line Lender and L/C Issuer

 

By:     /s/ Heath B Lipson                    

Name: Heath B Lipson

Title: Senior Vice President

 

[Signature Page to Seventh Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

TRUIST BANK,

as a Lender

 

By:     /s/ Katie Lundin               

Name: Katie Lundin

Title: Director

 

[Signature Page to Seventh Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

By:     /s/ Erik Barragan                    

Name: Erik Barragan

Title: Authorized Officer

 

[Signature Page to Seventh Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

BMO HARRIS BANK, N.A.

as a Lender

 

By:     /s/ Patrick Epum                    

Name: Patrick Epum

Title:     Director

 

[Signature Page to Seventh Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

REGIONS BANK,

as a Lender

 

By:     /s/ Mark Hardison                    

Name: Mark Hardison

Title:      Managing Director

 

[Signature Page to Seventh Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

By:     /s/ Philip Tancorra

Name:      Philip Tancorra

Title:     Vice President

philip.tancorra@db.com / 212-250-6576

 

 

By:      /s/ Michael Strobel

Name:     Michael Strobel

Title:     Vice President

michael-p.strobel@db.com

212-250-0939

 

 

[Signature Page to Seventh Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as an Exiting Lender

 

By:     /s/ Chris Burns                    

Name: Chris Burns

Title: Senior Vice President

 

[Signature Page to Seventh Amendment to Amended and Restated Credit and Guaranty
Agreement]

--------------------------------------------------------------------------------

 

 

Schedule 2.01

 

Commitment and Applicable Percentages

 

 

 

Lender

Revolving A

Commitment

Applicable

Percentage

of Revolving A

Commitment

 

Revolving B

Commitment

Applicable

Percentage of

Revolving B

Commitment

Bank of America, N.A.

$37,766,666.67

24.444444447%

$17,233,333.33

24.444444440%

Truist Bank

$37,766,666.67

24.444444447%

$17,233,333.33

24.444444440%

JPMorgan Chase Bank, N.A.

$20,600,000.00

13.333333333%

$9,400,000.00

13.333333333%

Regions Bank

$20,600,000.00

13.333333333%

$9,400,000.00

13.333333333%

Deutsche Bank AG New York Branch

$20,600,000.00

13.333333333%

$9,400,000.00

13.333333333%

BMO Harris Bank, N.A.

$17,166,666.66

11.111111107%

$7,833,333.34

11.111111121%

TOTAL

$154,500,000.00

100.000000000%

$70,500,000.00

100.000000000%

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.03

 

L/C Commitments

 

 

 L/C Issuer

 

L/C Commitment

Bank of America, N.A.

$40,000,000

 

 

--------------------------------------------------------------------------------

 

 

Exhibit O

 

FORM OF NOTICE OF ADDITIONAL L/C ISSUER

 

TO:   Bank of America, N.A., as Administrative Agent    

RE:

Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among The Providence Service Corporation, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

    DATE: [Date]    

 

[Insert Name of additional L/C Issuer] (“Lender”), a Lender under the Credit
Agreement and the Borrower hereby provide notice to the Administrative Agent and
the L/C Issuer(s) pursuant to the terms of Section 2.03(t) that the Lender
wishes to become an L/C Issuer under the Credit Agreement [with an L/C
Commitment of [____] (the “Lender’s L/C Commitment”)].

 

It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice, the Lender shall be deemed an L/C Issuer under the
Credit Agreement[,][and] Schedule 2.03 to the Credit Agreement shall be deemed
to be amended to read as Schedule 2.03 attached hereto[ and the defined term
“L/C Commitment” set forth in the Credit Agreement shall be deemed amended to
reflect the Lender’s L/C Commitment].

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

[ADDITIONAL L/C ISSUER]

 

By:                                                                 
             

Name:               

Title:               

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.03

 

L/C Commitments

 

 

--------------------------------------------------------------------------------

 

   

Exhibit P

 

FORM OF LETTER OF CREDIT REPORT

 

TO:   Bank of America, N.A., as Administrative Agent    

RE:

Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among The Providence Service Corporation, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

    DATE: [Date]    

 

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.03(l) of the Credit Agreement.

 

The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].

 

 

L/C No.

Maximum

Face

Amount

Current

Face

Amount

Currency

Financials or Performance

SBLC

Beneficiary

Name

Issuance

Date

Expiry

Date

Auto

Renewal

Date of

Amendment

Amount of Amendment

 

                   

 

                   

 

                   

 

                   

 

[The L/C Issuer made a payment, with respect to L/C No. [_______], on [insert
date] in the amount of [$]_____________].]

 

 

--------------------------------------------------------------------------------

 

 

 

[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No. [______] on
[insert date of such failure], with respect to L/C No. [_______].]

 

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

 

L/C No.

Maximum

Face

Amount

Current

Face

Amount

Currency

Financials or Performance

SBLC

Beneficiary

Name

Issuance

Date

Expiry

Date

Auto

Renewal

Date of

Amendment

Amount of Amendment

 

                   

 

                   

 

                   

 

                   

 

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

[l/c issuer],

as an L/C Issuer

 

 

By:                                                                     

Name:                                                                

Title:                                                                  

 

 

 